                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

 MAURICE D. YOUNG, individually,                    )
and on behalf of minor, T.A.Y.,                     )
                                                    )
                   Plaintiff                        )
                                                    )
          v.                                        )          1:18-cv-00197-GZS
                                                    )
PROGRESSIVE INS. CO.,                               )
                                                    )
                   Defendant                        )


                    RECOMMENDED DECISION ON MOTION TO DISMISS

          In this action, Plaintiff, individually and on behalf of his minor child, seeks to

recover damages allegedly resulting from a motor vehicle collision. Plaintiff asserts the

claim directly against the insurer for the drivers involved in the collision.

          The matter is before the Court on Defendant’s Motion to Dismiss for Lack of

Jurisdiction. (ECF No. 30.) Following a review of the pleadings and after consideration of

the Defendant’s arguments,1 I recommend that the Court grant the Motion to Dismiss

without prejudice.

                                               BACKGROUND

          The following facts are derived from Plaintiff’s complaint and are accepted as true

for purposes of evaluating the pending motion to dismiss. McKee v. Cosby, 874 F.3d 54,

59 (1st Cir. 2017).




1
    Plaintiff did not file a response to Defendant’s motion.
       On December 20, 2017, Plaintiff and his minor child were injured in a motor vehicle

collision in the town of Liberty, Maine. (Complaint at 1 - 2, ECF No. 1.) The drivers of

both vehicles were insured by Defendant. (Id.)

       On March 1, 2018, Defendant paid Plaintiff for damage to his vehicle. (Id. at 1.)

Plaintiff has not received payment, however, for the substantial medical expenses incurred

as a result of the collision. (Id. at 3; Motion to Amend Complaint ¶ 2, ECF No. 4; Order

Granting Motion to Amend Complaint, ECF No. 5.)2

                                          DISCUSSION

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)).

Pursuant to Rule 12(b)(1), a defendant may file a motion to dismiss asserting that the court

lacks jurisdiction over the subject matter of the litigation. Fed. R. Civ. P. 12(b)(1). On

such a motion, the court must “credit the plaintiff’s well-pled factual allegations and draw

all reasonable inferences in the plaintiff’s favor.” Merlonghi v. United States, 620 F.3d 50,

54 (1st Cir. 2010). The court may also consider depositions and exhibits introduced by the

parties to establish jurisdictional facts.      Id.       The burden of proving subject matter

jurisdiction falls to the party invoking the court’s jurisdiction. Skwira v. United States, 344

F.3d 64, 71 (1st Cir. 2003).




2
 On May 16, 2018, Plaintiff filed the complaint, (ECF No. 1), which he amended on May 29, 2018. (ECF
Nos. 4 – 5.)
                                                      2
       Under federal question jurisdiction, federal district courts “have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Plaintiff’s complaint alleges a cause of action arising under state tort law,

not a claim based on federal law. Accordingly, Plaintiff has failed to assert facts that would

support a claim within the Court’s federal question jurisdiction.

       Federal district courts also have original jurisdiction “where the matter in

controversy exceeds the sum or value of $75,000 . . . and is between citizens of different

States.” 28 U.S.C. § 1332(a)(1). Plaintiff has asserted sufficient facts to satisfy the amount

in controversy requirement for diversity jurisdiction. For Plaintiff’s claim to be within the

Court’s diversity jurisdiction, Plaintiff and Defendant must have been citizens of different

states on the date the complaint was filed. See Alvarez-Torres v. Ryder Memorial Hosp.,

Inc., 582 F.3d 47, 54 (1st Cir. 2009) (“[D]iversity jurisdiction does not exist where any

plaintiff is a citizen of the same state as any defendant.”).

       A review of Plaintiff’s filings reveals that Plaintiff was incarcerated in Maine at the

time he filed the complaint. Significantly, he has not alleged that he was domiciled

anywhere other than Maine prior to his incarceration.

       For purposes of diversity jurisdiction, corporations are deemed citizens of their state

of incorporation as well as the state of its principal place of business. 28 U.S.C. §

1332(c)(1). A corporation’s principal place of business is typically where its corporate

headquarters are located. Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). This general rule

for corporate citizenship applies “except . . . in any direct action against the insurer of a

policy or contract of liability insurance,” wherein “the insured is not joined as a party-

                                                   3
defendant . . . .” 28 U.S.C. § 1332(c)(1). In such actions, the “insurer shall be deemed a

citizen of . . . every State . . . of which the insured is a citizen.” Id. § 1332(c)(1)(A).

Congress crafted this exception in order to prevent parties from invoking diversity

jurisdiction “in cases in which both the tortfeasor and the injured party were residents of [a

single state], but the tortfeasor's insurer was considered a resident of another State.”

Northbrook Nat. Ins. Co. v. Brewer, 493 U.S. 6, 10 – 11 (1989).

       Here, Plaintiff asserts a claim against the tortfeasor’s liability insurer and the

tortfeasor is not joined as a party-defendant. Defendant has presented evidence, in the form

of documents filed in a state court proceeding, that its insured is domiciled in Maine. The

evidence is uncontroverted. Pursuant to 28 U.S.C. § 1332(c), therefore, Defendant is

deemed to be a citizen of Maine. Given that the record establishes that at the time of the

filing of the complaint, Plaintiff was incarcerated in Maine, and given that Plaintiff has not

asserted that he was domiciled in a state other than Maine prior to his incarceration,

Plaintiff has not alleged sufficient facts to establish a diversity of citizenship between

Plaintiff and Defendant. Skwira, 344 F.3d at 71 (burden of proving subject matter

jurisdiction rests with party seeking to invoke federal court jurisdiction). Accordingly, the

Court lacks subject matter jurisdiction over this matter.

                                       CONCLUSION

       Based on the foregoing analysis, unless within the time afforded for objections to

this recommended decision (14 days), Plaintiff amends his complaint to allege sufficient




                                                 4
facts to establish this Court’s subject matter jurisdiction, I recommend the Court grant

Defendant’s Motion to Dismiss (ECF No. 30) without prejudice.3



                                              NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.

                                                       /s/ John C. Nivison
                                                       U.S. Magistrate Judge

       Dated this 31st day of January, 2019.




3
  Because I concluded the Court lacks subject matter jurisdiction over the matter, I have not addressed
Defendant’s other arguments in support of the motion to dismiss. If Plaintiff amends his complaint to
establish the Court’s subject matter jurisdiction, I will address Defendant’s alternative arguments for
dismissal.
                                                      5
